DETAILED ACTION
Claims 1-12 were subject to restriction requirement on 09/08/2022. 
Applicant elected Group I, Claims 1-7 and 12, without traverse, on 10/19/2022. 
Claims 1-12 are pending, of which claims 8-11 are withdrawn. 
Claims 1-7 and 12 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 12, in the reply filed on 10/19/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “polymers based on ethylenically polymerizable monomers having a glass transition temperature of at least 60ºC” in lines 4-5 of claim 1. It is unclear if claim 1 requires the polymers based on ethylenically polymerizable monomers to have a glass transition temperature of at least 60ºC or if claim 1 requires the ethylenically polymerizable monomers have a glass transition temperature of at least 60ºC. (Emphasis Added). 
Claim 2 recites the limitation, “said textile fibrous product is a textile fibrous product is a product with a coating comprising from 10 to 60% by weight of the applied material” in line 1-3. It is not clear if this amount is based on the weight of the fibrous product or the weight of the fibrous product and the coating combined. 
Claim 4 recites the limitation, “from 0% to 50% of functional monomers B, and from 0% to 30% of cross-linking monomers C” in lines 3-4 of claim 4. It is not clear what ingredients are included in the scope of the terms “functional monomers B” and “cross-linking monomers C” in claim 4. 
Claim 5 recites the limitation, “the cross-linking components comprise monomers C and/or external cross-linkers having reactivity towards the functional monomers B” in lines 1-3. It is not clear what ingredients are included in the scope of the term “monomers C” in claim 5. As well, it is not clear what ingredients are included in the scope of the term “functional monomers B”. Further, cross-linking components comprising monomers C, external cross-linkers, and functional monomers B are not required or mentioned in claim 1. As it is not clear if cross-linking components comprising monomers C, external cross-linkers, and functional monomers B are required, the Examiner will interpret this limitation as being met if there is no mention of “cross-linking components comprising monomers C, external cross-linkers, and functional monomers B.”
Regarding dependent claims 2-7 and 12, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Faynot et al. (US 2017/0305783) (Faynot) in view of Bland et al. (US 2006/0240236) (Bland).
Regarding claims 1-3, 5-7j, and 12
Faynot teaches a fibrous mat facer for a gypsum board, wherein the fibrous mat comprises a non-woven glass fabric and a binder composition. The binder composition represents from 10 to 40 wt% of the total weight of the mat. The binder comprises a copolymer comprising a co-monomer unit of a vinyl ester of an alpha branched aliphatic monocarboxylic acid and an acrylate monomer in an amount from 25 to 100 wt%. The binder composition does not require the presence of additives. The gypsum board is covered in cement. See, e.g., abstract, paragraphs [0041], [0052], [0080], [0151], [0155-0156], [0167], [0237], and Table 2. 
Faynot does not explicitly teach the glass transition temperature of the copolymer. 
With respect to the difference, Bland teaches a gypsum wallboard comprising a coated non-woven glass fiber mat facing material. The fibers of the non-woven glass fiber mat are bond together with an acrylic-type adhesive binder. Particularly useful acrylic copolymers for making glass mats suitable for preparing the glass mat-faced gypsum board possess a glass transition temperature of 20 to 115ºC. Acrylic copolymers possessing a glass transition temperature in this range have enough flexibility to be used in a gypsum board. See, e.g., abstract and paragraphs [0042-0044].
Bland and Faynot are analogous art as they are both drawn to fibrous mats for gypsum board comprising a glass fabric and an acrylic binder composition. 
In light of the motivation as provided by Bland, it therefore would have been obvious to one of ordinary skill in the art to modify the acrylic copolymer of Faynot such that it possesses a glass transition temperature in the range of 20 to 115ºC, in order to ensure the acrylic copolymer is flexible enough for the purpose of a gypsum board and as Bland teaches an acrylic copolymer possessing such a glass transition temperature is particularly useful in a gypsum board, and thereby arrive at the claimed invention. 
	It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 4
Faynot further teaches the monomer unit of the vinyl ester of an alpha branched aliphatic monocarboxylic acid comprises 40 to 50 wt% of said copolymer weight. Therefore, the acrylate monomer comprises 50 to 60 wt% of said copolymer weight. Paragraphs [0155-0156]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789